Citation Nr: 1539184	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  13-21 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that, in pertinent part, denied the above claims.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) received in August 2013, the Veteran indicated that he wished to be scheduled for a Board hearing at a local VA office.

In an August 2015 letter, the Board sought clarification from the Veteran as to whether he wanted to attend a hearing before the Board.  In response, in September 2015, he indicated that he wanted to be scheduled for a Board video conference hearing.  The Veteran has not yet been scheduled for the requested Board video conference hearing.  
Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall schedule the appellant for a video conference hearing before a Veterans Law Judge of the Board.  The Veteran must be notified in writing of the date, time, and location of the hearing before the Board.  Copies of such notification must be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




